Isramco, Inc. 2425 West Loop South, Suite 810 Houston, Texas77027 Tel.713-621-6785 Fax: 713-621-3988 December 9, 2010 Mr. Donald F. Delaney United States Securities and Exchange Commission Division of Corporation Finance Re: Isramco, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 12, 2010 File No. 000-12500 Dear Mr. Delaney: Isramco, Inc. is in receipt of two comment letters, dated November 29, 2010 and December 1, 2010, respectively, from the United States Securities Exchange Commission on the above-referenced filing.Isramco, Inc. utilizes a calendar year fiscal year and accordingly is in the middle of finalizing its year-end accounting.For this reason, Isramco, Inc. requested additional time to respond so that all of the comments can be fully reviewed in conjunction with the relevant documents.This letter is to confirm that the Commission has agreed to extend the time for response to both letters until January 7, 2011, in response to our request. If my understanding of our agreement is not consistent with yours, please let me know at once.I appreciate your cooperation in this matter. Very truly yours, ISRAMCO, INC. Edy Francis Chief Financial Officer
